Case 3:19-cv-00813-REP Document 33 Filed 05/08/20 Page 1 of 1 PagelD# 301

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

)
CHMURA ECONOMICS & )
ANALYTICS, LLC, )
)
Plaintiff/Counterclaim )

Defendant, ) Case No. 3:19-cy-813-REP
)
v. )
)
RICHARD LOMBARDO, )
)
Defendant/Counterclaim _)
Plaintiff. )
ORDER

THIS MATTER is before the Court on the Plaintiff's Consent Motion for Leave to Exceed
Page Limitation in Its Brief in Support of Motion for Summary Judgment (the “Motion”). Upon
consideration of the Motion, and for good cause shown, it is hereby ORDERED that the Motion
is GRANTED.

IT IS THEREFORE ORDERED that Plaintiff shall be permitted to file a brief in support
of its motion for summary judgment of up to forty pages in length.

IT IS SO ORDERED.

Date: May &. 2020
/s/ Ret

Robert E. Payne
Senior United States District Judge

 
